NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

   DIANE S. BLODGETT, TOM LINGENFELTER,
               Plaintiffs-Appellants

                            v.

                   UNITED STATES,
                   Defendant-Appellee
                 ______________________

                       2018-2398
                 ______________________

    Appeal from the United States Court of Federal Claims
in No. 1:17-cv-02000-LAS, Senior Judge Loren A. Smith.
                 ______________________

               Decided: December 3, 2019
                ______________________

   DIANE S. BLODGETT, St. Louis Park, MN, pro se.

   TOM LINGENFELTER, Doylestown, PA, pro se.

    BORISLAV KUSHNIR, Commercial Litigation Branch,
Civil Division, United States Department of Justice, Wash-
ington, DC, for defendant-appellee. Also represented by
JOSEPH H. HUNT, ELIZABETH MARIE HOSFORD, ROBERT
EDWARD KIRSCHMAN, JR.
                  ______________________
2                                BLODGETT v. UNITED STATES




    Before NEWMAN, LOURIE, and REYNA, Circuit Judges.
PER CURIAM.
    Diane S. Blodgett and Tom Lingenfelter are associates
of T.G. Morgan, Inc., a rare coin dealer that was shut down
by the Federal Trade Commission in the early 1990s for
fraudulent and deceptive business practices. Shortly after
the shutdown, TGM’s creditors forced the company into
bankruptcy. More than 25 years later, Blodgett and Lin-
genfelter, proceeding pro se, filed a lawsuit at the U.S.
Court of Federal Claims. Their 832-page complaint alleged
that the 1990s proceedings were part of an “egregious con-
spiracy” perpetrated by multiple federal courts, multiple
federal agencies, and by their own attorneys. The Claims
Court dismissed Blodgett’s and Lingenfelter’s complaint
for lack of subject matter jurisdiction, untimeliness, and
failure to state a claim upon which relief can be granted.
[SA 1, 5] Because we agree with the Claims Court on each
ground for dismissal, we affirm.
                       BACKGROUND
     In August 1991, the Federal Trade Commission
(“FTC”) brought fraud charges in federal district court
against a rare coin dealer, T.G. Morgan, Inc. (“TGM”), and
its president, Michael Blodgett. To settle the FTC action,
TGM and its principals agreed in a signed consent order to
transfer TGM’s assets to a “settlement estate” that would
reimburse the victims of TGM’s fraud. TGM’s assets were
transferred to the settlement estate “irrevocably and with-
out the possibility of reversion to themselves or to any en-
tity owned or controlled by them.” Fed. Trade Comm. v.
T.G. Morgan, Inc., No. Civ. 4-91-638, 1992 WL 88162, at *4
(D. Minn. Mar. 4, 1992). The district court explained that
TGM and its principals had thus “waive[d] any and all
claims that they, or entities owned or controlled by them,
may have to the [transferred] assets.” Id. at *5.
BLODGETT v. UNITED STATES                                   3



    Shortly thereafter, TGM’s creditors forced the company
into involuntary bankruptcy. The bankruptcy court ap-
pointed a trustee to manage the bankruptcy estate. The
trustee filed a motion to seize assets in the settlement es-
tate and transfer those assets to the bankruptcy estate.
Mrs. Diane S. Blodgett, a principle of TGM, and Mr.
Thomas Lingenfelter, a business associate and third party
beneficiary of TGM, objected to the transfer. The bank-
ruptcy court rejected their arguments, finding that neither
party had a legally cognizable claim against the settlement
estate. The bankruptcy court granted the trustee’s motion.
     Over the next 25 years, Mrs. Blodgett and Mr. Lingen-
felter (collectively, “Blodgett”) filed more than a dozen law-
suits that claimed an interest in the assets seized by the
trustee and challenged the scope and content of the bank-
ruptcy estate. In each case, the court rejected Blodgett’s
claims as meritless.
    On December 18, 2017, Blodgett filed an 832-page pro
se complaint in the U.S. Court of Federal Claims (“Claims
Court”). Blodgett’s complaint, which gave rise to this ap-
peal, alleges a 26-year government conspiracy that in-
volves breach of contract, various torts, a Fifth Amendment
taking, and violations of the Bankruptcy Code, the Internal
Review Code (“IRC”), and the Employment Retirement In-
come Security Act of 1974 (ERISA).
    On March 13, 2018, the Government moved to dismiss
Blodgett’s complaint. Blodgett opposed. On July 26, 2018,
the Claims Court granted the Government’s motion for
three reasons. First, the Claims Court found a lack of sub-
ject matter jurisdiction over Blodgett’s Bankruptcy Code,
IRC, and ERISA claims. Second, the Claims Court held
that all of Blodgett’s claims are barred by the Tucker Act’s
six-year statute of limitations. Third, the Claims Court
held that Blodgett failed to state a takings claim because
Blodgett irrevocably transferred the assets-in-question to
the settlement estate and relinquished all rights and
4                                 BLODGETT v. UNITED STATES




property interests in those assets. The Claims Court in-
structed the clerk to refuse any further filings or com-
plaints from Blodgett without leave of court.
   Blodgett timely appealed pro se. We have jurisdiction
under 28 U.S.C. § 1295(a)(3).
                        DISCUSSION
     We review de novo whether the Claims Court has
properly dismissed for lack of jurisdiction or for failure to
state a claim, both of which are questions of law. Turping
v. United States, 913 F.3d 1060, 1064 (Fed. Cir. 2019). To
survive a motion to dismiss for failure to state a claim upon
which relief can be granted, a complaint must contain suf-
ficient factual allegations that, if true, would state a claim
to relief that is plausible on its face. Call Henry, Inc. v.
United States, 855 F.3d 1348, 1354 (Fed. Cir. 2017).
    To survive a motion to dismiss for lack of subject mat-
ter jurisdiction, the plaintiff must prove by a preponder-
ance of the evidence that the court possesses jurisdiction.
Id. When determining whether subject matter jurisdiction
exists, we generally “accept as true all undisputed facts as-
serted in the plaintiff’s complaint and draw all reasonable
inferences in favor of the plaintiff.” Trusted Integration,
Inc. v. United States, 659 F.3d 1159, 1163 (Fed. Cir. 2011).
While pro se pleadings, like those here, are to be liberally
construed, that does not alleviate a plaintiff’s burden to es-
tablish jurisdiction. Reynolds v. Army & Air Force Exch.
Serv., 846 F.2d 746, 748 (Fed. Cir. 1988).
    The jurisdiction of the Claims Court is limited in two
ways: by subject matter and by timing. First, the Tucker
Act limits the subject matter jurisdiction of the Claims
Court to claims against the United States for money dam-
ages other than those sounding in tort, including those
arising from a contract, the Constitution, or a federal stat-
ute or regulation. 28 U.S.C. § 1491(a)(1). Because the
Tucker Act itself does not create a substantive cause of
BLODGETT v. UNITED STATES                                   5



action, a plaintiff must identify a separate money-mandat-
ing source of substantive law that creates the right to
money damages. Fisher v. United States, 402 F.3d 1167,
1172 (Fed. Cir. 2005).
     Second, all claims brought before the Claims Court
“shall be barred unless the petition thereon is filed within
six years after such claim first accrues.” 28 U.S.C. § 2501.
See Holmes v. United States, 657 F.3d 1303, 1317 (Fed. Cir.
2011) (explaining that “[c]ompliance with the statute of
limitations is a jurisdictional requirement”). A cause of ac-
tion “first accrues” when “all the events have occurred that
fix the alleged liability of the government and entitle the
claimant to institute an action.” Holmes, 657 F.3d at 1317.
For example, “[i]n the case of a breach of a contract, a cause
of action accrues when the breach occurs.” Id.
    We begin with Blodgett’s claims that are based on vio-
lations of the Bankruptcy Code, the IRC, and the ERISA.
We conclude that the Claims Court properly dismissed
each claim for lack of subject matter jurisdiction.
    Blodgett appears to assert three bankruptcy-related
claims, each arising under Title 11: (i) the court-appointed
trustee failed to perform his fiduciary duties in violation of
11 U.S.C. § 704, (ii) the bankruptcy court performed an im-
proper offset in violation of 11 U.S.C. § 362(a)(7); and (iii)
TGM’s creditors filed involuntary bankruptcy filing in bad
faith in violation of 11 U.S.C. § 303. S.A. 126, 137, S.A.
249; S.A. 607. We conclude that the Claims Court properly
dismissed each of Blodgett’s bankruptcy claims for lack of
subject matter jurisdiction because district courts—and
not the Claims Court—have “original and exclusive juris-
diction of all cases under title 11.” 28 U.S.C. § 1334.
    Blodgett’s IRC-based claim appears to assert that the
government conducted unauthorized tax collections by vir-
tue of the 1990s FTC proceedings and consent order. S.A.
167, S.A. 595. We conclude that the Claims Court properly
dismissed this claim for lack of subject matter jurisdiction
6                                 BLODGETT v. UNITED STATES




because claims for damages based on allegedly unauthor-
ized tax collections must be brought “exclusively before a
district court of the United States.” Ledford v. United
States, 297 F.3d 1378, 1382 (Fed. Cir. 2002).
    Blodgett’s ERISA-based claim appears to assert that
the bankruptcy court violated ERISA’s anti-alienation pro-
visions by alienating “Blodgett’s fully funded, fully vested,
fully compliant ERISA pension” and subjecting it to a con-
structive trust. S.A. 24. See also S.A. 14, 51, 69 (claiming
the FTC “loot[ed] the Blodgett’s TGM fully funded ERISA
pension fund”). We conclude that the Claims Court
properly dismissed this claim for lack of subject matter ju-
risdiction because the Claims Court “shall not have juris-
diction [over] any claim for a pension.” 28 U.S.C. § 1501.
    We likewise conclude that the Claims Court lacked
subject matter jurisdiction over Blodgett’s torts claims.
Blodgett asserts that the government committed “hun-
dreds of torts” and “years of unending torts,” including
“bad faith torts,” and “torts in court filings.” S.A. 9, S.A.
14, S.A. 18, S.A. 40, S.A. 69. As a result, Blodgett contends,
“the United States must now pay the bill.” S.A. 107. We
conclude that the Claims Court properly dismissed these
claims because the Claims Court “lacks jurisdiction over
tort actions against the United States.” Brown v. United
States, 105 F.3d 621, 623 (Fed. Cir. 1997) (citing 28 U.S.C.
§ 1491(a) (excluding from the Claims Court’s jurisdiction
cases “sounding in tort”)).
    Blodgett’s remaining claims—a breach of contract
claim and Fifth Amendment taking claim—are barred by
the Claims Court’s six-year statute of limitations.
    Blodgett’s contract claim appears to assert that
Blodgett entered into a “settlement contract with the FTC”
when Mrs. Blodgett signed the FTC consent order and
“fully funded 50% of the consent settlement on December
31, 1991.” S.A. 8, S.A. 12. Blodgett alleges that the bank-
ruptcy trustee’s 1992 seizure of funds from the settlement
BLODGETT v. UNITED STATES                                 7



estate breached the contract “by interference with Ms.
Blodgett’s access to untainted personal assets.” S.A. 118,
801. The contract claim thus “first accrued” in 1992, when
Blodgett contends the breach occurred. Holmes, 657 F.3d
at 1317. As a result, Blodgett’s contract claim is barred
because it was filed in 2017, more than six years after it
first accrued. 28 U.S.C. § 2501.
     Blodgett’s Fifth Amendment taking claim appears to
assert that the FTC’s acquisition and liquidation of assets
in 1991 and 1992 constituted a taking of personal property
“without just compensation.” S.A. 39, S.A. 258–259, S.A.
392–393. A takings claim under the Fifth Amendment “ac-
crues when the taking action occurs.” Navajo Nation v.
United States, 631 F.3d 1268, 1273–74 (Fed. Cir. 2011);
Nw. La. Fish & Game Pres. Comm’n v. United States, 446
F.3d 1285, 1289 (Fed. Cir. 2006) (“A taking occurs when
governmental action deprives the owner of all or most of its
property interest.”). Construing Blodgett’s complaint lib-
erally, the takings claim first accrued in 1992, when the
FTC placed TGM’s assets in the settlement estate. As a
result, Blodgett’s Fifth Amendment takings claim is barred
because it was filed in 2017, more than six years after it
first accrued. 28 U.S.C. § 2501. 1
    Blodgett attempts to circumvent the six-year statute of
limitations by arguing that Blodgett “first sued under the
Tucker Act in December 1994, thus arguably timely pre-
serving their claims back to 1991.” S.A. 1990. See also


   1    We also agree with the Claims Court that Blodgett
failed to state a Fifth Amendment takings claim upon
which relief can be granted. Because TGM irrevocably
transferred the assets-in-question and “waive[d] any and
all claims” to those assets, T.G. Morgan, 1992 WL 88162,
at *4–*5, Blodgett cannot “identify a legally cognizable
property interest.” Am. Bankers Ass’n v. United States, 932
F.3d 1375, 1384–85 (Fed. Cir. 2019).
8                                  BLODGETT v. UNITED STATES




Appellant Br. at 13–14 (asserting that the 1994 complaint
“tolled any statute of limitations”). As we have explained,
the Claims Court’s six-year statute of limitations “is juris-
dictional and may not be waived or tolled.” FloorPro, Inc.
v. United States, 680 F.3d 1377, 1382 (Fed. Cir. 2012) (the
six-year period “cannot be extended even in cases where
such an extension might be justified on equitable
grounds.”). Nor can Blodgett argue that the instant com-
plaint is timely under the “relate back doctrine” of Rule
15(c) of the Rules of the U.S. Court of Federal Claims, be-
cause Rule 15(c) expressly applies only to amended com-
plaints, not newly filed complaints.
    Because all of Blodgett’s claims are outside the scope of
the Tucker Act or time-barred, we conclude that the Claims
Court properly dismissed Blodgett’s complaint.
                       CONCLUSION
    We have considered Blodgett’s other arguments and
find them unpersuasive. We conclude that the Claims
Court properly dismissed Blodgett’s complaint for lack of
subject matter jurisdiction, untimeliness, and failure to
state a claim upon which relief can be granted. We affirm.
                       AFFIRMED
                           COSTS
    No costs.